Carton. J. A. D.
(dissenting). The omission by the State’s expert witness in his direct testimony of any reference as a comparable to the recent sale of a tract in the immediate vicinity of the property being taken seems incongruous in light of his use of the very same sale only four days later in support of his opinion as to the value of similarly situated property being acquired by the State. The fact that the expert had made a field survey of all the tracts in this small area, that only a few sales were used as comparables, some of Which involved properties more distant from the subject property than the Mapland sale, and that the Mapland property does appear to bear certain similarities to the property taken by the State underscores the omission of any reference to it. Especially is this so when it is recalled that the expert sought to justify the omission by the assertion that to consider the Mapland property as a comparable “would be grossly misleading.”
Although these circumstances render this witness’s testimony highly vulnerable to attack, they do not rise to the level of demonstrating by “clear, convincing and satisfactory evidence” that such testimony was willfully false or dishonest. Therefore, I agree with the view of the majority that a new trial should not have been granted on that ground. I differ, however, as to the disposition of this cause. The trial court, in view of its conclusion, found it unnecessary to consider the alternative ground presented by defendants in quest of a new trial. I would remand the matter for a determination as to whether the verdict was contrary to the weight of the evidence.
Value is the central issue in an eminent domain proceeding. In determining the amount to be awarded to the property owner, the jury must make its determination in large measure on the basis of opinion evidence of expert witnesses. The *555validity of any such opinion evidence, and in turn, the weight to be attributed to it, depends heavily on which proximate property sales the expert uses as the basis for his opinion, the reasons for their asserted comparability, and the exclusion of other sales from consideration. Here, the sale price of the omitted property, if accepted as a comparable, would have justified a much higher verdict than the jury saw fit to award. That verdict closely followed the conclusion offered by the State’s expert Geary as to the value of both parcels being acquired. Inescapably, the jury attributed great weight to the critical testimony of this witness, the only one offered by the State as to value. The trial judge was in a peculiarly advantageous position to gain the feel of this case through observation of the demeanor of this witness during the course of the several days of trial. In view of all the circumstances and the strong doubts Judge Crahay expressed as to the credibility of this witness, it is my view that the matter should be remanded for a determination of the merits of the alternate ground urged for a new trial.